DETAILED ACTION
	This is in response to communication received on 2/8/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 6/15/20 and 8/26/20.

Claim Rejections - 35 USC § 112(b)
The claim rejection(s) under pre-AIA  35 U.S.C. 112 2nd Paragraph or AIA  35 U.S.C. 112(b) as being as being indefinite for failing to particularly point out and distinctly claim the subject matter on claims 1-3, 7-11 and 13-20 are withdrawn because the claims have been amended.

Claim Rejections - 35 USC § 112(b)
The claim rejection(s) under pre-AIA  35 U.S.C. 112 First Paragraph or AIA  35 U.S.C. 112(a) as being as failing to comply with the written description requirement on claim 14 is withdrawn because the claim has been cancelled.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Imran (US PGPub 2013/0216860) and Hu (US PGPub 2015/0311397) on claims 1-3, 7, 13-14, and 19-20 are withdrawn because the independent claim 1 has been amended.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Veerasamy (US PGPub 2011/011204), Veerasamy (US PGPub 2013/0273377) and 
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Veerasamy (US PGPub 2011/011204), Veerasamy (US PGPub 2013/0273377), Veerasamy (6,312,808 or 6,208,834), or over Imran (US PGPub 2013/0216860) and Hu (US PGPub 2015/0311397) in view of Matsushida (5,238,858) on claims 15-16 are withdrawn because the independent claim 1 has been amended.  
Claims 1, 9-10, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Veerasamy US Patent Number 7,585,396 hereinafter VEERASAMY in view of Knoll et al. US PGPub 2011/0261442 hereinafter KNOLL.
As for claim 1, VEERASAMY teaches “The coated article includes substrate 1 (e.g., clear, green, bronze, or blue-green glass substrate… and a low-E coating (or layer system) 2 provided on the substrate 1 either directly or indirectly” (column 10, lines 22-26), i.e. a method of fabricating a low-E glass panel, comprising: providing a glass panel; depositing a low emissivity coating on the glass panel.
VEERASAMY teaches “The aforesaid layers 3-25 make up low-E (i.e., low emissivity) coating 2 which is provided on glass or plastic substrate 1. Silicon nitride layer 25 is the outermost layer of the coating 2” (column 10 lines 43-46) and see further Fig. 3 which illustrates that the Silicon nitride layer does not have any other layers on top of it, i.e. the low emissivity coating comprising a plurality of layers with a top layer having a top surface exposed to surrounding environment.
VEERASAMY teaches “The ion beam treatment of layer 25 may be performed (a) after the silicon nitride layer has been sputter-deposited” (column 12, lines 43-44), implanting a plurality of non-mass analyzed ions only into the top layer.
VEERASAMY teaches “the ion beam treatment is performed in a manner so as to cause part or all of a silicon nitride inclusive layer to become nitrogen rich (N-rich). In such embodiments, dangling Si bonds are reduced or eliminated, and excess nitrogen is provided in the layer… Thus, in certain example instances, the layer may comprise Si3N4 which is additionally doped with more nitrogen” (paragraph 2, lines 57-65), i.e. wherein the ions are selected from at least one of: Zr, N, and Ar.
VEERASAMY is silent on whereby a low-E glass panel is fabricated having a hemispherical emissivity (Eh) of less than 0.16 and a normal emissivity (En) of less than 0.12.
KNOLL teaches “A coated article including a low-E coating supported by a substrate (e.g., glass substrate) is provided in certain example embodiments of this invention. In certain example embodiments, the coated article has one or more of desirable… low emissivity (or emittance)” (paragraph 6, lines 1-7), i.e. a method of fabricating a low-E glass panel.
	KNOLL further teaches “Low-emissivity (Low-E) and low sheet resistance characteristics permit such coated articles to block significant amounts of IR radiation so as to reduce for example undesirable heating of vehicle or building interiors” (paragraph 4, lines 4-8).
KNOLL teaches “In certain example embodiments (e.g., see FIGS. 1-5), coated articles may have an emissivity (normal and/or hemispherical) of no more than about whereby a low-E glass panel is fabricated having a hemispherical emissivity (Eh) of less than 0.16 and a normal emissivity (En) of less than 0.12.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have whereby a low-E glass panel is fabricated having a hemispherical emissivity (Eh) that overlaps with the range of less than 0.16 and a normal emissivity (En) that overlaps with the range of less than 0.12 in the process of VEERASAMY because KNOLL teaches that such low-emissivity block significant amounts of IR radiation so as to reduce for example undesirable heating of vehicle or building interiors. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
As for claim 9, Examiner notes that there is no limitations on the claims as to what constitutes a lubricious layer on the top surface. As such, the scope encompasses embodiments wherein the implanted ions mix with the substrate to form the lubricious coating. With this in mind, VEERASAMY teaches “This nitrogen doping of Si3N4 may be present in either the entire layer comprising silicon nitride, or alternatively in only a part of the layer comprising silicon nitride (e.g., proximate an upper surface thereof in further comprising depositing a lubricious layer on the top surface simultaneously with the implanting ions.
As for claim 10, VEERASAMY teaches “The ion beam B includes injecting at least nitrogen ions into the silicon nitride layer so as to cause at least one of the following to occur in layer 25' due to the ion beam treatment: (a) formation of nitrogen-doped Si3N4 in at least part of the layer, thereby reducing Si dangling bonds and susceptibility to oxidation” (paragraph 13, lines 53-58), and teaches in Fig. 3 the N-doped silicon nitride layer has a thickness of 10-750 angstroms. As VEERASAMY teaches only implanting a part of the silicon nitride layer and teaches a thickness of that silicon nitride layer being 10 angstroms, it is the position of the Examiner that VEERASAMY teaches a range that overlaps with the range of wherein depositing the lubricious layer is performed to a thickness of 5 angstrom or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
As for claim 17, Examiner notes that the claims does no limit how the doses of the serial implanting differs. As such, the scope of the claim broadly covers any dose of any ions wherein the difference between the doses can simply be using different physical ions than the other doses and the dose happen sequentially without a pause in between doses. With this in mind, VEERASAMY teaches “The ion beam B includes injecting at least nitrogen ions into the silicon nitride layer so as to cause at least one of the following to occur in layer 25' due to the ion beam treatment: (a) formation of wherein the implanting comprises serially implanting the ions with different doses.
As for claim 19, VEERASAMY teaches “Coated articles according to different embodiments of this invention may or may not be heat treated (HT) in different instances. The terms "heat treatment" and ''heat treating" as used herein mean heating the article to a temperature sufficient to achieve thermal tempering, heat bending, and/or heat strengthening of the glass inclusive article” (column 7, line 65 – column 8, line 3), i.e. further comprising annealing the glass panel after the implanting step.
As for claim 20, VEERASAMY teaches “The ion beam B includes injecting at least nitrogen ions into the silicon nitride layer so as to cause at least one of the following to occur in layer 25' due to the ion beam treatment: (a) formation of nitrogen-doped Si3N4 in at least part of the layer, thereby reducing Si dangling bonds and susceptibility to oxidation” (paragraph 13, lines 53-58), and teaches in Fig. 3 the N-doped silicon nitride layer has a thickness of 10-750 angstroms. As VEERASAMY teaches only implanting a part of the silicon nitride layer and teaches a thickness of that silicon nitride layer being 10-750 angstroms, it is the position of the Examiner that VEERASAMY teaches a range that overlaps with the range of wherein the implanting is performed to cause the ions to implant to a depth of up to 300 Angstrom. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Veerasamy US Patent Number 7,585,396 hereinafter VEERASAMY in view of Knoll et al. US PGPub 2011/0261442 hereinafter KNOLL as applied to claim 1 above, and further in view of Matsushita US Patent Number 5,238,858 hereinafter MATSUSHITA.
As for claim 15, VEERASAMY is silent on wherein the implanting comprises implanting a total dose in multiple stages while allowing the glass panel to cool between each stage.
VEERASAMY teaches “The ion beam B includes injecting at least nitrogen ions into the silicon nitride layer so as to cause at least one of the following to occur in layer 25' due to the ion beam treatment: (a) formation of nitrogen-doped Si3N4 in at least part of the layer, thereby reducing Si dangling bonds and susceptibility to oxidation” (paragraph 13, lines 53-58).
MATSUSHITA teaches “An ion implantation method for forming a high concentration dopant implanted layer in a semiconductor substrate comprising irradiating an ion beam of a desired dopant in the semiconductor substrate and annealing the resultant, in which the irradiation of the ion beam is conducted with stepwise reduction of an acceleration energy for the ion beam” (abstract, lines 1-7).
	MATSUSHITA teaches “The interception may be performed for a period of time sufficient to maintain the acceleration energy of the ion beam at a predetermined reduced value and sufficient to fully cool the surface of the semiconductor substrate” (column 3, lines 29-33).
wherein the implanting comprises implanting a total dose in multiple stages while allowing the glass panel to cool between each stage in the implanting of VEERASAMY because MATSUSHITA teaches that such a step allows for the substrate to cool down from excess temperature increase.
	As for claim 16, VEERASAMY is silent on wherein the implanting comprises implanting a total implant dose in multiple stages while operating each stage at different power level so as to improve ion implant distribution within the coating.
MATSUSHITA teaches “An ion implantation method for forming a high concentration dopant implanted layer in a semiconductor substrate comprising irradiating an ion beam of a desired dopant in the semiconductor substrate and annealing the resultant, in which the irradiation of the ion beam is conducted with stepwise reduction of an acceleration energy for the ion beam” (abstract, lines 1-7).
MATSUSHITA teaches “The interception may be performed for a period of time sufficient to maintain the acceleration energy of the ion beam at a predetermined reduced value and sufficient to fully cool the surface of the semiconductor substrate” (column 3, lines 29-33).
	MATSUSHITA teaches that implantation depth is a function of the ion implantation parameters (column 6, lines 40-65) as shown in Figures 2 and 3.
	It would have been within the skill of the ordinary artisan at the time of effective filing to design the steps and pauses of the ion implanting of VEERASAMY including the power/acceleration voltage such that a desired depth and distribution profile of the ion implantation is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Allowable Subject Matter
Claims 2-3, 7-8, 11, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As for claim 2, the prior art on record does not teach implanting zirconium ions into a layer. Specifically, the closest prior art on record is VEERASAMY which only teaches implanting nitrogen into a silicon nitride layer.
As for claim 3, the prior art on record does not teach implanting silver, Ag, ions only into the top layer. Specifically, the closest prior art on record is VEERASAMY which only teaches implanting nitrogen into a silicon nitride layer.
As for claim 7 and 8, the prior art on record does not teach implanting ions into a zirconia layer. Specifically, the closest prior art on record is VEERASAMY which only teaches implanting nitrogen into a silicon nitride layer. Further, claims 7 and 8 depend on claim 3 as discussed above.
As for claim 11, the prior art on record does no teach the deposition of free radicals. Specifically, the closest prior art on record is VEERASAMY is completely silent on free radicals.

As for claim 18, the prior art on record does not teach implanting comprising serially implanting the ions of different species. Specifically, the closest prior art on record is VEERASAMY which only teaches implanting nitrogen into a silicon nitride layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717